 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   YI-PING LIN, an Individual,                          Case No.: 18cv1933 DMS (KSC)
12                                      Plaintiff,
                                                          ORDER GRANTING DEFENDANT’S
13   v.                                                   MOTION TO DISMISS
14   TRANSFORM PARTNERS LLC aka
     ELOGIC INC., a California Corporation;
15
     and DOES 1 to 10,
16                                   Defendants.
17
18         Plaintiff Yi-Ping Lin is the inventor of U.S. Patent Number 7,611,112 (“the ‘112
19   Patent”). On August 20, 2018, he filed the present case against Defendant Transform
20   Partners LLC alleging a claim of infringement of the ‘112 Patent. In response to the
21   Complaint, Defendant filed the present motion, to which Plaintiff filed an opposition and
22   Defendant filed a reply. For the reasons set out below, the motion is granted but with leave
23   for Plaintiff to file a First Amended Complaint.
24                                                   I.
25                                         DISCUSSION
26         “In the past, Form 18 of the Appendix of Forms to the Federal Rules of Civil
27   Procedure (‘Form 18’) was titled ‘Complaint for Patent Infringement’ and provided a
28   sample allegation of direct infringement.” Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d

                                                     1
                                                                                18cv1933 DMS (KSC)
 1   1372, 1376 (Fed. Cir. 2017). Compliance with this Form “’effectively immunize[d] a
 2   claimant from attack regarding the sufficiency of the pleading.’” Id. at 1376-77 (quoting
 3   K-Tech Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 177, 1283 (Fed. Cir. 2013)).
 4   “However, Form 18 was abrogated by the Supreme Court effective December 1, 2015.”
 5   Id. at 1377. Thus, to the extent Form 18 set forth a more liberal standard for pleading
 6   claims of patent infringement, that standard no longer controls. Instead, patent claims, like
 7   all other claims for relief, must now comply with the standard set out in Ashcroft v. Iqbal,
 8   556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). e.Digital
 9   Corp. v. iBaby Labs, Inc., No. 15-cv-05790-JST, 2016 WL 4427209, at *3 (N.D. Cal. Aug.
10   22, 2016).
11          To survive a motion to dismiss under this standard, “a complaint must contain
12   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
13   face.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). “A claim has facial
14   plausibility when the plaintiff pleads factual content that allows the court to draw the
15   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing
16   Twombly, 550 U.S. at 556).
17          “Determining whether a complaint states a plausible claim for relief will ... be a
18   context-specific task that requires the reviewing court to draw on its judicial experience
19   and common sense.” Id. at 679 (citing Iqbal v. Hasty, 490 F.3d 143, 157-58 (2d Cir. 2007)).
20   In Iqbal, the Court began this task “by identifying the allegations in the complaint that are
21   not entitled to the assumption of truth.” Id. at 680. It then considered “the factual
22   allegations in respondent’s complaint to determine if they plausibly suggest an entitlement
23   to relief.” Id. at 681.
24          Since the abrogation of Form 18, some district courts have held “that in order to
25   properly plead direct infringement under Twombly and Iqbal, a plaintiff must plausibly
26   allege that a defendant directly infringes each limitation in at least one asserted claim.”
27   Scripps Research Institute v. Illumina, Inc., No. 16-cv-661 JLS (BGS), 2016 WL 6834024,
28   at 5 (S.D. Cal. Nov. 21, 2016). This standard is based on “the principle that ‘the failure to

                                                     2
                                                                                    18cv1933 DMS (KSC)
 1   meet a single limitation is sufficient to negate infringement of [a] claim.’” Novitaz, Inc. v.
 2   inMarket Media, LLC, No. 16-cv-06795-EJD, 2017 WL 2311407, at *3 (N.D. Cal. May
 3   26, 2017) (quoting Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1535 (Fed. Cir. 1991)).
 4   However, “a chart specifically identifying where each limitation of an asserted claim can
 5   be found in an accused instrumentality is not required absent a local rule stating otherwise.”
 6   Continental Circuit LLC v. Intel Corp., No. CV16-2026 PHX DGC, 2017 WL 679116, at
 7   *5 (D. Ariz. Feb. 21, 2017).
 8         Here, Defendant argues Plaintiff has failed to plead facts to show that each limitation
 9   of the asserted claims is met in the accused devices. The Court agrees. Although the
10   Complaint includes a chart for each of the asserted claims, the chart fails to set out each
11   limitation of the asserted claims and facts supporting the allegation that each of those
12   limitations is met in the accused products. For example, for claim 1 of the ‘112 Patent,
13   Plaintiff lists the limitations as “a supporting frame, a bearing structure …, a cooling fan,
14   a first holding mechanism, and a second holding mechanism where in a projecting axle is
15   extended to.” (Compl. at 6.) However, with the exception of the supporting frame, each
16   of these limitations contains additional limitations that are not set out in the Complaint.
17   (Compare id. with Compl., Ex. 1 at 5:66-6:49.) Furthermore, Plaintiff fails to set forth
18   sufficient facts to show that the accused products meet each of those limitations. Instead,
19   Plaintiff simply reiterates the abbreviated claim limitations on Defendant’s side of the
20   claim chart.
21         Because Plaintiff’s Complaint does not set out every limitation of the asserted claims
22   or set forth facts explaining how each of those limitations is met by Defendant’s products,
23   it must be dismissed.
24                                                II.
25                                  CONCLUSION AND ORDER
26         For these reasons, Defendant’s motion to dismiss is granted. Plaintiff is granted
27   leave to file a First Amended Complaint that cures the pleading deficiencies set out above.
28   Plaintiff is cautioned that if his First Amended Complaint does not cure these deficiencies,

                                                   3
                                                                                 18cv1933 DMS (KSC)
 1   his claims will be dismissed with prejudice and without leave to amend. The First
 2   Amended Complaint shall be filed on or before February 19, 2019.
 3         IT IS SO ORDERED.
 4   Dated: February 4, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                        18cv1933 DMS (KSC)
